Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 07/30/2020.
Claims 1 – 7 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2019-140017, filed 07/30/2019. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “acquisition interface” in claims 1
• “controller” in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the entire specification yielded the following relevant sections:

[0028] “The controller 13 includes one or more processors. In the present embodiment, the "processor" may be, but is not limited to, a general-purpose processor or a dedicated processor dedicated to specific processing.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “acquisition interface” in claim 1, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  The Applicant’s specification recites, in paragraph 25: “[0025] The server 10 illustrated in FIG. 2 includes a communication interface 11, a memory 12, and a controller 13. The communication interface 11 is an example of an acquisition interface.” The Applicant’s specification recites, in paragraph 26: “The communication interface 11 includes one or more communication modules that are connected to the network 30. For example, the communication modules may be compatible with mobile communication standards such as 4th Generation (4G) and 5th Generation (5G) standards, wired local area network (LAN) standards, or wireless LAN standards, but the communication modules may be compatible with any communication standards without being limited to the above. In the present embodiment, the server 10 is connected to the network 30 via the communication interface 11.”  As such, the element of “acquisition interface” can reasonably be interpreted as a program executed by server 10.  Thus, it is unclear as to the structure that is claimed that performs the various functions.  Therefore, claim 1 is 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 3 – 5, & 7 recite the term “date/time.” It is unclear if this term is to be interpreted as a “date and time” or a “date or time,” and therefore the metes and bounds of the claims are not clear. For the purpose of examination, “date/time” will be interpreted as either a date or time, or equivalents thereof.
claims 2 – 4 & 6 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Claim 2 recites the limitation “the acquirer.” There is insufficient antecedent basis for this limitation in the claims.

Claim 4 recites the limitation “the operator.” There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquiring ordered product information and vehicle information” and “determining a delivery schedule for delivery of the article indicated by the ordered product information to the first vehicle by a date/time when the user will board the first vehicle indicated by the vehicle information.” 

	2A Prong 1: The limitations of “acquiring ordered product information and vehicle information” and “determining a delivery schedule for delivery of the article indicated by the ordered product information to the first vehicle by a date/time when the user will board the first vehicle indicated by the vehicle information,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction, but for the recitation of generic computer components.  That is, other than reciting a “server,” “acquisition interface,” “input terminal,” and “controller” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction (including advertising, marketing or sales activities or behaviors; business relations). For example, but for the 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “acquisition interface,” “input terminal,” and “controller” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The functionality of “acquiring ordered product information… input to an input terminal, wherein the ordered product information relates to an article that is ordered by a user” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “acquisition interface,” “input terminal,” and “controller” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “product,” “vehicle,” “article,” and “user” are recited at a high level of generality merely limit the 

Dependent claims 2 – 4 & 6 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “input terminal,” “vehicle-mounted terminal,” “server,” “controller,” and “information processing system” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “vehicle,” “user,” “product,” “article,” and “operator” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt (US 20150227882 A1).

As per claim 1, Bhatt discloses a server ([0063]) comprising:

	• an acquisition interface for acquiring ordered product information and vehicle information that are input to an input terminal, wherein the ordered product information relates to an article that is ordered by a user, and the vehicle information relates to a first vehicle that the user is scheduled to board ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the 

	• a controller for determining a delivery schedule for delivery of the article indicated by the ordered product information to the first vehicle by a date/time when the user will board the first vehicle indicated by the vehicle information ([0021] - [0022], noting that “item routing operation 145” determines a delivery schedule in which the ordered item is placed in a delivery container, and “item routing operation 145 may receive an indication of the mobile pickup location” on which the delivery container will be loaded.; [0023], “A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170… The package routing operation 165 may receive an indication of the …mobile pickup location at which transfer of a shipment set may occur for final delivery to the user.” [0070] “the order planning system 526 coordinates orders for items which are sent to the mobile pickup locations to ensure that the right items are on the right busses”; [0071], “shipment sets assigned to mobile pickup location 200 may be picked directly into one or more delivery containers at the materials handling facility 530, … and loaded into the storage compartments of the mobile pickup location 200.” As per at least [0060], the ordered item is necessarily placed in the mobile pickup location by the time the user boards the vehicle, as the item is picked up by the user while the user is riding the vehicle on the way home from work. As per at least [0016], [0054], & Fig. 4 & [0057], a user selects a date and time for item retrieval, and as per [0019], [0059], [0067] – [0068], the item delivery is scheduled so that the user can pick up the item at the scheduled time. Also see [0083], noting that an alert is sent “to the user which indicates that the item has been delivered to the mobile pickup location and will be available for pickup when the user reaches the mobile pickup location”; therefore, the item is necessarily placed into 

As per claim 5, Bhatt discloses an information processing system comprising:

	• an input terminal for receiving input from a user ([0058], “A user may interact with the graphical user interface 400”; Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery”);

	• a server that is capable of communicating with the input terminal ([0062] - [0063], noting that a remote server receives order and delivery information from the user terminal),

	• wherein the input terminal is configured to receive input of ordered product information and vehicle information, wherein the ordered product information relates to an article that is ordered by the user, and the vehicle information relates to a first vehicle that the user is scheduled to board ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for 

	• and the server is configured to: acquire the ordered product information and the vehicle information that are input to the input terminal, and determine a delivery schedule for delivery of the article indicated by the ordered product information to the first vehicle by a date/time when the user will board the first vehicle indicated by the vehicle information ([0021] - [0022], noting that “item routing operation 145” determines a delivery schedule in which the ordered item is placed in a delivery container, and “item routing operation 145 may receive an indication of the mobile pickup location” on which the delivery container will be loaded.; [0023], “A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170… The package routing operation 165 may receive an indication of the …mobile pickup location at which transfer of a shipment set may occur for final delivery to the user.” [0070] “the order planning system 526 coordinates orders for items which are sent to the mobile pickup locations to ensure that the right items are on the right busses”; [0071], “shipment sets assigned to mobile pickup location 200 may be picked directly into one or more delivery containers at the materials handling facility 530, … and loaded into the storage compartments of the mobile pickup location 200.” As per at least [0060], the ordered item is necessarily placed in the mobile pickup location by the time the user boards the vehicle, as the item is picked up by the user while the user is riding the vehicle on the way home from work. Also see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information. As per at least [0016], [0054], & Fig. 4 & [0057], a user selects a date and time for item retrieval, and as per [0019], [0059], [0067] – [0068], the item delivery is scheduled so that the user can pick up the item at the scheduled time. Also see [0083], noting that an alert is sent “to the user which indicates that the item has been delivered to the mobile pickup location and will be available for pickup when the user reaches the mobile pickup location”; therefore, the item is necessarily placed into the mobile pickup 

As per claim 7, Bhatt discloses an information processing method ([0015], [0020], method claim 1) of a server ([0063]) that is capable of communicating with an input terminal that receives input from a user (see Fig. 5 & [0061], noting that user 502 uses an interface on “any type of electronic device 506” to order an item for delivery, and [0062] - [0063], noting that a remote server receives the order and delivery information.), the method comprising:

	• an acquisition interface for acquiring ordered product information and vehicle information that are input to an input terminal, wherein the ordered product information relates to an article that is ordered by a user, and the vehicle information relates to a first vehicle that the user is scheduled to board ([0015] – [0016], the user designates a bus the user takes daily as a delivery destination; [0020], user order specifies item; Figs. 3 – 4 & [0052], user orders item and specifies “a mobile pickup location”; [0058], “A user may interact with the graphical user interface 400 to select a mobile pickup location by selecting the description of the bus associated with the mobile pickup location… the user has selected mobile pickup location 414(B)”; [0059], “the mobile pickup location 414(B) that has been selected corresponds to the “bus for route #102”; [0060], user options for delivery are displayed on user device for selection; [0069], “user places an order for one or more items… a user may designate or preselect preferred mobile pickup locations, such as mobile pickup location 200, which the user rides each day to commute between work and home” and “where the user may wish to retrieve the item …while riding the vehicle”; Also see Fig. 7 & [0074] & [0076] – [0077], noting an item purchase in which a user selects a bus associated with the user’s afternoon commute from work to home as the mobile delivery location.); and 

	• a controller for determining a delivery schedule for delivery of the article indicated by the ordered product information to the first vehicle by a date/time when the user will board the first vehicle indicated by the vehicle information ([0021] - [0022], .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US 20150227882 A1).

As per claim 2, Bhatt discloses the limitations of claim 1. Regarding the limitations, 

	• wherein the input terminal is a vehicle-mounted terminal that is mounted in a second vehicle that the user will board before boarding the first vehicle, and the acquirer is configured to acquire the ordered product information and the vehicle information that are input via the vehicle-mounted terminal

Bhatt, in [0061], discloses that a user can order an item for delivery using interface on “any type of electronic device 506.” Bhatt, in Fig. 2 & [0025], further describes that “the mobile pickup location 200 may be …inside of the vehicle 290” and as per [0027], “control station 201 may also include a user interface 211,” which is “a type of user device.” As per at least [0069] & [0076], Bhatt additionally discloses that the user rides a .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US 20150227882 A1) in view of de Montfort Walker et al. (US 20160189069 A1).

As per claim 3, Bhatt discloses the limitations of claim 1. Regarding the following limitations, 

	• wherein the controller is configured to determine a delivery schedule according to which the article indicated by the ordered product information is delivered to the first vehicle by an operator handling the article, by the date/time when the user will board the first vehicle, and notify the operator of the delivery schedule,

Bhatt discloses, in [0064], wherein the “order planning system 526” is used to “to perform order planning and schedule delivery of orders to various mobile pickup locations,” and “instruct one or more materials handling facilities 530 to fulfill the shipment sets... to a user selected mobile pickup location 200 for retrieval by the user.” As per [0080] - [0081], an operator places the item in a storage compartment at the mobile pickup location.  Also refer to paragraph [0074], “a user may specify that the delivery timeframe is to be one day from the date of purchase request or between three and five days from the date of the purchase request.”

To the extent to which Bhatt does not appear to explicitly disclose wherein the operator is notified of the delivery schedule, de Montfort Walker, in [0028], teaches that a “loading plan” is sent to an operator “for loading the specific vehicle before departure.” Also see [0011], noting that “the loading plan may be automatically generated to instruct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of de Montfort Walker in the in-transit delivery system of Bhatt with the motivation to allow “for carriers, suppliers, vendors, caterers, etc. to seamlessly communicate demand-based supply information across the supply chain” which “allows for just-in-time capabilities that improve performance, operations, and onboard economics while enhancing customer service,” as evidenced by de Montfort Walker ([0012]).

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US 20150227882 A1) in view of Goldman et al. (US 20190318277 A1).

As per claim 4, Bhatt discloses the limitations of claim 1. Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” is used to “to perform order planning and schedule delivery of orders to various mobile pickup locations,” and “instruct one or more materials handling facilities 530 to fulfill the shipment sets... to a user selected mobile pickup location 200 for retrieval by the user.” As per [0080] - [0081], an operator places the item in a storage compartment at the mobile pickup location, and as per [0067], “when an order for one or more items is placed by a user for retrieval at a mobile pickup location, a shipment set for a portion of all of the items in the user's order will be assigned to a materials handling facility 530 for fulfillment and transport to the identified mobile pickup location 200… items may be delivered from the materials handling facility 530 to the mobile pickup location 200 in a designated area at a designated time.” In other words, Bhatt describes a process in which a delivery schedule is generated in which ordered items are placed inside the mobile pickup location before the user boards the vehicle. To the extent to which Bhatt does not explicitly disclose wherein the vehicle is instructed to travel to an item pick-up location, Goldman teaches this element:



• notify the first vehicle of the delivery schedule (See [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt with the motivation to allow an autonomous vehicle to “create vehicle service pools across different service entities in a manner that allows the vehicle to efficiently utilize its computational resources, move via an improved/more efficient route that address a plurality of service assignments, and improve the overall autonomous behavior of the autonomous vehicle,” as evidenced by Goldman ([0021]).

As per claim 6, Bhatt discloses the limitations of claim 5. Regarding the following limitations, Bhatt, in [0064], discloses wherein the “order planning system 526” is used to “to perform order planning and schedule delivery of orders to various mobile pickup locations,” and “instruct one or more materials handling facilities 530 to fulfill the shipment sets... to a user selected mobile pickup location 200 for retrieval by the user.” As per [0080] - [0081], an operator places the item in a storage compartment at the 

	• a vehicle including an autonomous driving function, wherein the server is configured to notify the vehicle of the delivery schedule, and the vehicle is configured to receive the delivery schedule, and perform autonomous driving according to the delivery schedule (See [0039], [0100], & [0110], noting determining that an autonomous vehicle is able to transport an item and a user, and that the autonomous vehicle is instructed to travel to “to a first pick-up location to retrieve a package” where the package is placed inside the vehicle by an operator, before traveling to another location to allow a passenger to board the vehicle. Also see [0106] – [0107], noting that the autonomous vehicle receives an assignment to pick up an item before a user from a remote computing system. Also see [0065], [0069], [0071], [0080] and Fig. 6 & [0105], noting that “vehicle provider computing system 210” performs the functions of Fig. 6 and provides assignments to the “vehicle computing system 100 onboard an autonomous vehicle 105” i.e., transmitting the delivery schedule plan to the first vehicle. As per [0114] – [0115], the remote server controls the autonomous vehicle to perform both services of picking up the item then the user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Goldman in the in-transit delivery system of Bhatt with the motivation to allow an autonomous vehicle to “create vehicle service pools across different service entities in a manner that allows the vehicle to efficiently utilize its computational resources, move via an improved/more efficient .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 20190266522 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                         
July 30, 2021